MEMORANDUM *
The government appeals from a sentence imposed on Paz-Miralda with an enhancement of four rather than eight levels. The question before us is whether simple possession of a controlled substance under Wash. Rev.Code § 69.50.401(d) is an aggravated felony under the 2001 revisions of U.S.S.G. § 2L1.2(b)(1)(C). The district court had jurisdiction pursuant to 18 U.S.C. § 3231, and we have jurisdiction over the timely appeal under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(b). The district court’s conclusion that drug possession is not an aggravated felony under U.S.S.G. § 2L1.2(b)(1)(C) is reviewed de novo. United States v. Arellano-Torres, 303 F.3d 1173, 1176 (9th Cir.2002).
*110In 1997, Paz-Miralda was convicted of felony drug possession of cocaine under Wash. Rev.Code § 69.50.401(d). This is an “aggravated felony” under the 2001 amendments to U.S.S.G. § 2L1.2(b)(1)(C) because it is a felony under state law, United States v. Ibarra-Galindo, 206 F.3d 1337, 1338 (9th Cir.2000), and is punishable under the federal Controlled Substances Act. Id. at 1340 n. 1, 1341; 21 U.S.C. § 844(a). United States v. Soberanes, 318 F.3d 959 (9th Cir.2003) (holding the Ibarra-Galindo framework applies to the 2001 revisions to § 2L1.2(b)(1)(C)).
SENTENCE VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by tbe courts of this circuit except as provided by Ninth Circuit Rule 36-3.